Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 1 of 11 PageID #: 1023




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------   x

S. Sharpe Sulaymu-Bey and Aleisha M. Sulaymu-Bey,

                                                                Plaintiffs,

                               -against-                                      DEFENDANTS’
                                                                              OBJECTIONS PURSUANT
CITY OF NEW YORK; GLADYS CARRION, individually
                                                                              TO FRCP 72(B) TO THE
and in her capacity as Commissioner of ACS/NYCCS,
                                                                              REPORT AND
SASHA DAWSON, individually and in her capacity as
                                                                              RECOMMENDATION FILED
employee OF ACS/NYCCS, KATHY ANN BEST
                                                                              OCTOBER 13, 2020
individually and in her capacity as employee OF
ACS/NYCCS, LINDA CATO individually and in her
                                                                              17-CV-3563 (AMD)(SJB)
capacity as employee OF ACS/NYCCS, NIKIA WILLIAMS,
individually and in her capacity as employee OF
ACS/NYCCS, JOHN AND JANE DOES POLICE 1-4,
inclusive of Sergeant “JOHN” PHIEFER, name being
fictitious and unknown individually and in his capacity as
employee OF NEW YORK CITY POLICE DEPT.,
LUCIANA MICHELE, individually and as physician,
KINGS       COUNTY      HOSPITAL,      HEALTH        AND
HOSPITALS CORPORATION and,

                                                           Defendants.

-----------------------------------------------------------------------   x


                                        PRELIMINARY STATEMENT

            Pursuant to Federal Rule of Civil Procedure 72(b) and Local Rule 72.1, defendants

  Kathy-Ann Best, Nakia Williams, Michaelangelo Medina, David Small, Terry Riley, and Charles

  Piefer (collectively “Defendants”)1 object to the portions of Magistrate Sanket J. Bulsara’s

  Report and Recommendation (“R&R”), filed October 13, 2020 (Dkt No. 92), denying

  Defendants’ motion to enforce the global settlement agreement reached during a settlement

  conference before the Magistrate Judge on October 11, 2019.


  1
      The remaining defendants identified in the caption of the Complaint have been dismissed from the case.
                                                            1
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 2 of 11 PageID #: 1024




         Respectfully, the Magistrate Judge erred in finding that (1) “[t]he only reasonable

  inference to be drawn is that [Plaintiffs’ four minor] children were not represented by [Plaintiffs’

  then-counsel, Mustapha Ndanusa] at the Settlement Conference”, where a global settlement was

  negotiated; and (2) “even if this were not an issue, the children currently do not have counsel,

  and federal courts may not adjudicate the claims of unrepresented minors”.

         The Magistrate Judge also erred in finding that the second, third and fourth factors in

  Winston v. Mediafare Ent. Corp., 777 F.2d 78, 80 (2d Cir. 1985) weigh against enforcement of

  the oral settlement agreement negotiated at the October 11, 2019 settlement conference and

  placed on the record following the conference. On this point, the Magistrate Judge erred in

  finding, with respect to the second Winston factor: that “Plaintiffs have not ceased to litigate”;

  the third factor: that “there were material elements of the agreement that had not yet been

  resolved by the respective sides”; and the fourth factor: that the settlement agreement was not

  “straightforward”.

         The Magistrate Judge further erred in failing to allow Defendants access to the transcript

  of the October 11, 2019 settlement conference that memorialized the global settlement

  agreement. See Dkt. Entry dated December 6, 2019, and Dkt No. 76; see also Defs’ Memo of

  Law at pp. 5-6. This transcript was relevant and necessary to Defendants’ motion to enforce the

  settlement agreement. Confirming its import, the Magistrate Judge repeatedly cited to and quoted

  from the October 11, 2019 transcript in the R&R. See R&R at p. 1 fn 1; p. 9 (citing to Oct. 11,

  2019 FTR Log 1:12:05–1:12:37 and Log 1:12:22–1:12:37); and p. 13 (citing Log 10:55:27 AM–

  10:56:02 AM). As a result, Defendants submitted a letter motion requesting access to the

  October 11, 2019 transcript for the purpose of making the instant objections to the R&R. See Dkt

  No. 95. The Court granted the request and docketed the transcript under seal. See Dkt Entry

                                                   2
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 3 of 11 PageID #: 1025




  dated October 20, 2020, and Dkt No. 96. Defendants respectfully request that the Court consider

  Defendants’ arguments that address the transcript and statements therein made by the Court and

  Mr. Ndanusa, in Plaintiffs’ presence, in open court. See Willgerodt ex rel. Majority Peoples'

  Fund for the 21st Century v. Hohri, 953 F. Supp. 557, 560 (S.D.N.Y. 1997) (noting that, under

  New York law, an oral settlement is binding if made in “open court”, such as a transcript that

  memorializes the “critical litigation events.”).

         For the foregoing reasons, the R&R should not be adopted, Defendants’ objections to the

  R&R should be accepted, and Defendants’ motion to enforce the settlement agreement placed on

  the record at the October 11, 2019 settlement conference should be granted.

                                     STANDARD OF REVIEW

         In reviewing a Report and Recommendation, a district court “may accept, reject, or

  modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

  U.S.C. § 636(b)(1). When specific objections are made, “[t]he district judge must determine de

  novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

  Civ. P. 72(b)(3); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997).

                                    STATEMENT OF FACTS

         For a statement of the relevant facts, the Court is respectfully referred to the Statement of

  Facts in Defendants’ Memorandum of Law in Support of their motion to enforce the settlement

  agreement (see Dkt No. 79 at pp. 2-6), the R&R’s Factual Background and Procedural History

  (see R&R at pp. 2-5), and the October 11, 2019 transcript (see Dkt No. 96).

                                             ARGUMENT

                                                POINT I

                         PLAINTIFFS’ MINOR CHILDREN WERE
                         REPRESENTED BY COUNSEL FOR THE
                                         3
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 4 of 11 PageID #: 1026




                         PURPOSES    OF   THE  SETTLEMENT
                         AGREEMENT NEGOTIATED DURING THE
                         OCTOBER     11, 2019  SETTLEMENT
                         CONFERENCE; THE SETTLEMENT WAS
                         REACHED WITH THE MAGISTRATE
                         JUDGE’S ASSISTANCE AND PLACED ON
                         THE RECORD IN OPEN COURT WITH
                         PLAINTIFFS’ CONSENT AND WITHOUT
                         OBJECTION.

         In the R&R, the Magistrate Judge erroneously held that “the Court cannot grant

  Defendants’ motion because there are questions whether the Children were ever represented by

  counsel and could consent to the oral agreement.” R&R at p. 12.

         In determining that the “[t]he only reasonable inference to be drawn is that the Children

  were not represented by Ndanusa at the Settlement Conference”, the Magistrate Judge

  overlooked his own statement made on the record, in open court, following the October 11, 2019

  settlement conference where the Magistrate Judge reported that a settlement had been reached,

  and then confirmed the parameters of the settlement before Plaintiffs and their counsel, without

  objection from any party, and without any further inquiry from the Court. See Oct. 11, 2020 Tr.

  at 3:3-7 (“I’m pleased to report that a settlement has been reached in the case. I’m making this

  record for the purpose of the oral record. . . I’m confirming the parameter of the settlement.”). In

  confirming “the settlement terms that the parties have agreed to”, the Magistrate Judge identified

  the amount of each payment to be made by Defendants to each Plaintiff and each child. Id. at Tr.

  3:8-12. The Magistrate Judge then asked Mr. Ndanusa whether the settlement was “acceptable”

  to his “clients.” Id. 3:13-15. Plaintiffs did not voice any objection. See, generally, id. The

  Magistrate Judge did not voice any objection or pose any inquiry about the scope of Mr.

  Ndanusa’s authority or representation. Indeed, the Magistrate Judge had been intimately

  involved with and had assisted the parties in the negotiation of their settlement agreement. The

                                                   4
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 5 of 11 PageID #: 1027




  Court was also aware that the negotiated settlement would resolve not only the claims of

  Plaintiffs, but also the claims of their non-party minor children. Indeed, the Court noted on the

  record that “[b]ecause there are children involved with getting monetary amounts there will have

  to be, I understand, a motion for an interim (sic) compromise order.” Id. Again, none of the

  participants in the settlement negotiation that had just taken place – including Plaintiffs,

  Plaintiffs’ counsel, Mr. Ndanusa, and the Magistrate Judge – voiced any objection or posed any

  inquiry as to the scope of Mr. Ndanusa’s authority or the validity of the settlement negotiated of

  behalf of the minor children. See, generally, id.; see also id. Tr. 4:25-5:1 (The Court: Anything

  else? Mr. Ndanusa: Nothing further, Your Honor.)

         Significantly, the R&R overlooks statements that the Magistrate Judge made to Plaintiffs

  during the December 5, 2019 status conference that followed Plaintiffs’ change of heart. During

  that conference, the Magistrate Judge himself stated to Plaintiffs that:

         [Y]our counsel was clearly representing not only you and your spouse, but also
         your children. And it was a global negotiation. It was a global settlement
         conference and it was placed on the record. There were particular discussions
         about your children and how much they would receive.

  See Dkt No. 80-1 (Exhibit 1 to Marcoccia Declaration attaching the transcript of the status

  conference held on December 5, 2019) Tr. 11:25-12:3 (hereinafter, the “Dec. 5, 2019 Status

  Conf. Tr.”). In light the Magistrate Judge’s entirely correct statement to Plaintiffs on December

  5, 2019, it is unclear how the Court can now reasonably find that “the only reasonable inference

  to be drawn is that the Children were not represented by Ndanusa.” R&R at p. 13.

         The R&R also cites to, and found persuasive, statements that Plaintiff Sharpe Sulaymu-

  Bey (“Mr. Sulaymu-Bey”) made during the December 5, 2019 status conference. See R&R at p.

  13 (citing Dec. 5, 2019 Status Conf.”). Mr. Sulaymu-Bey’s statements – that Plaintiffs never

  consented to and did not believe that Mr. Ndanusa was representing the children – are self-
                                              5
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 6 of 11 PageID #: 1028




  serving as they were made only after Plaintiffs had a change of heart. The R&R ignores this fact.

  As such, the Court’s reliance on these self-serving after-the-fact statements is problematic, and

  thus should not be accepted as evidence that the children were not represented by counsel for the

  purpose of the global settlement negotiated at the October 11, 2019 settlement conference.

         The R&R also held that “even if the children were represented by counsel at the

  settlement conference”, the Court “cannot grant the motion to enforce because the children are

  currently without counsel.” R&R at p. 12 (emphasis in original). In so holding, the R&R

  mistakenly considers the circumstances as they exist today (or the date of the R&R), rather than

  evaluating the circumstances as they existed at the conclusion of the October 11, 2019 settlement

  conference where, as discussed above, Mr. Ndanusa agreed that settlements terms of the global

  settlement on the record and in the presence of both Plaintiffs. See Oct. 11, 2019 Tr. 3:7-12.

         To the extent that the Magistrate Judge relies on its own decision to grant Mr. Ndanusa’s

  request to be relieved as Plaintiffs’ counsel as a basis for finding that it can no longer enforce a

  global settlement against Plaintiffs or the minor children, this determination is problematic. The

  Court’s decision to grant Mr. Ndanusa’s motion to be relieved as counsel was issued only weeks

  ago. See Dkt Entry dated September 21, 2020. In such a case, the Court could – and should –

  have issued a decision on Defendants’ motion to enforce to the settlement agreement before

  addressing Mr. Ndanusa’s motion to withdraw.

         In any event, as discussed in Defendants’ moving papers, the Court has broad discretion

  to dispense with one or more requirements of Local Civil Rule 83.2(a) (i.e., “Settlement of

  Actions by or on Behalf of Infants or Incompetents”), and approve the global settlement

  agreement. The R&R failed to reach this issue or address Defendants’ reliance on Perone v.

  Nicklas, which noted that compliance with CPLR 1208 is “merely a ministerial matter.” 99

                                                   6
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 7 of 11 PageID #: 1029




  A.D.2d 484, 486, 470 N.Y.S.2d 656 (2d Dept. 1984). Moreover, in approving a global settlement

  involving Plaintiff parents and their four minor children, the Court would not, as the R&R

  suggests, be “adjudicating” or “reaching the merits” of the minor children’s claims. See R&R at

  p. 14. To that end, the R&R’s reliance on Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134–35

  (2d Cir. 2009) and James v. State of New York, 415 F. App’x 295, 297 (2d Cir. 2011) is

  misplaced as neither involved the settlement of a minor child’s claims, including one negotiated

  with the assistance of counsel and a Magistrate Judge. See R&R at p. 14.

         Accordingly, for these reasons, the R&R erred in holding that Plaintiffs’ minor children

  were not represented by counsel for the purposes of the global settlement agreement reached

  during the October 11, 2019 settlement conference. As the children were represented by counsel

  at that time, the R&R further erred in holding that only one of the four Winston factors weighed

  in favor of enforcement of the global settlement agreement, as discussed below.

                                             POINT II

                        ALL FOUR WINSTON FACTORS WEIGH IN
                        FAVOR OF ENFORCEMENT OF THE
                        GLOBAL SETTLEMENT NEGOTIATED AT
                        THE OCTOBER 11, 2019 SETTLEMENT
                        CONFERENCE.

         The R&R correctly held that first and “weightiest” factor favors enforcement of the oral

  settlement agreement placed on the record following the October 11, 2019 settlement conference.

  See R&R at p. 6. The Magistrate Judge erred, however, in concluding that the other three factors

  weighed against enforcement.

         With respect to the second factor, whether any party partially performed, the Magistrate

  Judge found that Plaintiff did not cease to litigate after the October 11, 2019 settlement

  conference. See R&R at p. 8. In reaching this conclusion, the R&R found persuasive that

                                                 7
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 8 of 11 PageID #: 1030




  following the settlement conference Plaintiffs had “made multiple requests to terminate their

  counsel”, “moved to rescind the settlement agreement”, “indicat[ed]” that they were

  “considering” hiring trial counsel, and requested a “hearing on the injunctive relief sought in

  their complaint”. Id. at p. 8. Contrary to the R&R’s finding, Plaintiffs’ letters and motions are

  not acts of litigation. They did not file a motion for summary judgement. They did not hire trial

  counsel. They did nothing to move the case forward towards a trial. Plaintiffs’ self-serving acts

  merely reflect their change of heart and newfound desire to rescind the settlement. “Afterthought

  or change of mind are not sufficient to justify rejecting a settlement.” Willgerodt, 953 F. Supp.

  557 at 560.

         The R&R also incorrectly held that the third factor, whether all of the contractual terms

  were agreed on, weighed against enforcement. See R&R at pp. 8-9. The Magistrate Judge found

  that this factor weighs in favor of enforcement only where there is “literally nothing to litigate”.

  Id. at p. 9. But, in this case, there were no other materials left to negotiate. Indeed, even the R&R

  failed to identify any other material elements that were left unresolved. See, generally, id.

         Again, the global settlement in this case was limited to monetary sums alone, and those

  sums were negotiated at the settlement conference with the assistance of Plaintiffs’ counsel and

  the Magistrate Judge. These sums, identified for each Plaintiff and each child on the record, are

  the sole material elements of the global settlement agreement. See Oct. 11, 2019 Tr. 3:7 (“I’m

  confirming the parameter of the settlement.”), Tr. 3:8-12 (noting the dollar amounts of each

  Plaintiff and child’s settlement); see also Dec. 5 Status Conf. Tr. 11:25-12:5 (where the

  Magistrate Judge reminded Mr. Sulaymu-Bey that, at the settlement conference, “[t]here were

  particular discussions about your children and how much they would receive.”).



                                                   8
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 9 of 11 PageID #: 1031




         Also with respect to the third factor, the R&R held that “where . . . there are indications []

  a [drafting] process would reveal further disagreement, this factor weights against enforcement.”

  See R&R at p. 9. Defendants do not dispute this principle, but do dispute the R&R’s holding that

  there were any such indications in this case. In support of its finding of such “indications” in this

  case, the R&R cites to the Magistrate Judge’s own statements. In particular, the R&R notes that

  the Magistrate Judge noted on the record that there “could be disagreements in the drafting

  process” and that the Magistrate Judge offered to hold another settlement conference to address

  any drafting difficulties. Id. at p. 9. But neither party had indicated that the drafting of settlement

  papers would likely “reveal further disagreement,” or requested such a conference. In fact, the

  Magistrate Judge noted that “[i]n a couple hundred cases I’ve only had to [hold a separate

  settlement conference with just the lawyers to work out any drafting issues] twice.” See Oct. 11

  Tr. 4:18-19. In short, the R&R improperly relied on the Magistrate Judge’s own statements as

  evidence that the third factor weighs against enforcement.

         The Court also overlooked evidence that City settlements for monetary relief alone are

  “quite straightforward”, as this Court noted in Watson v. City of New York, 11-CV-335, 2012

  U.S. Dist. LEXIS 172310 (E.D.N.Y. Oct. 24, 2012). In that case, the Court enforced an oral

  settlement agreement where (1) no “party expressly reserved their right not to be orally bound”;

  (2) “the parties did agree to all the relevant and material terms” and “there was nothing further

  that required negotiation”; and (3) “the agreement was quite straightforward; plaintiff would

  receive $13,500 in resolution of all her claims against the City. Id. at *9-10. There were no

  complexities or contingencies that needed to be reduced to writing; it was ‘a simple exchange of

  [a release] for termination of the lawsuit, and had no far-reaching effects.” Id. at *10. So too

  here: the global settlement had no far-reaching effects and involved no injunctive relief; it

                                                    9
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 10 of 11 PageID #: 1032




  consisted of a simple exchange of a release for termination of the lawsuit. Accordingly, for all of

  the reasons set for above, the third Winston factor weighs in favor of enforcement.

         Finally, the fourth factor also weighs in favor of enforcement because, as stated above,

  the terms of the global settlement with the City are straightforward. See Oct. 11, 2019 Tr. 3:8-12

  (“confirming the parameter of the settlement” and noting the “settlement terms that the parties

  have agreed to are as follows…”). Additionally, as also discussed above, the Court has broad

  discretion to dispense with one or more requirements of Local Civil Rule 83.2(a). The R&R held

  that where a settlement requires approval, this factor weights against enforcement. In support of

  this proposition, the Court cites to Scalia v. Agave Elmwood Inc., 458 F. Supp. 3d 161, 2020 WL

  2044667, at *8 (W.D.N.Y. Apr. 28, 2020), and Mizlou Commc’ns Co. v. Landmark Commc’ns,

  Inc. (In re Mizlou Commc’ns Co.), 91-CV-6752, 1993 U.S. Dist. LEXIS 1454, 1993 WL 36158,

  at *8 (S.D.N.Y. Feb. 10, 1993). These cases are readily distinguishable, however, as they involve

  significantly more complicated Chapter 11 bankruptcy filings and FLSA settlements. For these

  reasons, the fourth Winston factor also weighs in favor enforcement.

                                          CONCLUSION

         For the reasons stated above, Defendants’ objections to the R&R should be accepted, and

  Defendants’ motion to enforce the oral settlement agreement placed on the record following the

  October 11, 2019 settlement conference should be granted.

  Dated: New York, New York
         October 27, 2020
                                               JAMES E. JOHNSON
                                               Corporation Counsel of the
                                                 City of New York
                                               Attorney for Defendants
                                               100 Church Street
                                               New York, New York 10007
                                               (646) 939-7631
                                               ckruk@law.nyc.gov
                                                 10
Case 1:17-cv-03563-AMD-SJB Document 97 Filed 10/27/20 Page 11 of 11 PageID #: 1033




                                      By:           s/
                                             Carolyn Kruk
                                             Assistant Corporation Counsel




                                        11
